

113 SRES 231 IS: Authorizing expenditures by the Committee on Energy and Natural Resources.
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 231IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Wyden, from the Committee on Energy and Natural Resources, reported the following original resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing expenditures by the Committee
		  on Energy and Natural Resources.1.General
			 AuthorityIn carrying out its
			 powers, duties, and functions under the Standing Rules of the Senate, in
			 accordance with its jurisdiction under Rule XXV of the  Rules, including
			 holding hearings, reporting the hearings, and making investigations as
			 authorized by paragraphs 1 and 8 of Rule XXVI of the Standing Rules of the
			 Senate, the Committee on Energy and Natural Resources (referred to in this resolution as the Committee) is authorized for the period beginning October 1, 2013, and ending September 30, 2014, and for the period beginning October 1, 2014, and ending
			 February 28, 2015, in its discretion—(1)to make
			 expenditures from the contingent fund of the Senate;(2)to employ
			 personnel; and(3)with the prior
			 consent of the government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable or nonreimbursable basis
			 the services of personnel of any such department or agency.2.Expenses(a)Initial periodThe expenses of the Committee for the
			 period beginning October 1, 2013, and ending September 30, 2014, under this resolution shall
			 not exceed $5,463,481.(b)Subsequent periodThe expenses of the Committee for the
			 period beginning October 1, 2014, and ending February 28, 2015, under this resolution shall
			 not exceed $2,276,450.3.Reporting of
			 findings and recommendationsThe Committee shall report its findings,
			 together with such recommendations for legislation as it considers advisable, to
			 the Senate at the earliest practicable date, but not later than February 28,
			 2015.4.Payment from
			 contingent fund(a)In
			 generalExpenses of the
			 Committee under this resolution shall be paid from the contingent fund of the
			 Senate on vouchers approved by the chairman of the Committee.(b)ExceptionsVouchers shall not be required for—(1)the disbursement of salaries of employees
			 paid at an annual rate;(2)the payment of telecommunications provided
			 by the Office of the Sergeant at Arms and Doorkeeper of the Senate;(3)the payment of stationery supplies
			 purchased through the Keeper of the Stationery of the Senate;(4)payments to the Postmaster of the Senate;(5)the payment of metered charges on copying
			 equipment provided by the Office of the Sergeant at Arms and Doorkeeper of the Senate;(6)the payment of Senate Recording and
			 Photographic Services; or(7)the payment of franked and mass mail costs
			 by the Sergeant at Arms and Doorkeeper of the Senate.5.Agency
			 contributionsThere are
			 authorized  such sums as are necessary for agency contributions related to
			 the compensation of employees of the Committee for the period beginning  October 1, 2013, and ending September 30, 2014, and for the period beginning October 1, 2014, and ending February 28, 2015, to be paid
			 from the Appropriations account for Expenses of Inquiries and
			 Investigations.